Moyer, C.J.
The issue presented by this case is whether R.C. 2923.24 is constitutional on its face. The appellees’ motions were filed prior to trial and there were no facts revealing the specific circumstances of the several counts in the indictments before the trial court at the time of its decision. Because the trial court expressly found the statute unconstitutional on its face, this opinion will address only that finding.
R.C. 2923.24 provides:
“(A) No person shall possess or have under his control any substance, device, instrument, or article, with purpose to use it criminally.
“(B) Each of the following constitutes prima-facie evidence of criminal purpose:
“(1) Possession or control of any dangerous ordnance, or the materials or parts for making dangerous ordnance, in the absence of circumstances indicating such dangerous ordnance, materials, or parts are intended for legitimate use;
“(2) Possession or control of any substance, device, instrument, or article designed or specially adapted for criminal use;
“(3) Possession or control of any substance, device, instrument, or article commonly used for criminal purposes, under circumstances indicating such item is intended for criminal use.
“(C) Whoever violates this section is guilty of possessing criminal tools, a felony of the fourth degree.”
Initially, we note the fundamental rule that legislative enactments are entitled to a strong presumption of constitutionality. State, ex rel. Jackman, v. Court of Common Pleas (1967), 9 Ohio St. 2d 159, 161-162, 38 O.O. 2d 404, 405, 224 N.E. 2d 906, 908-909. This rule requires that any reasonable doubt regarding the constitutionality of a legislative enactment must be resolved in favor of the General Assembly’s power to enact the law.
The trial court found R.C. 2923.24 to be both vague and impermissibly overbroad. Criminal statutes are void for vagueness under the Due Process Clause of the Fourteenth Amendment to the United States Constitution if they fail to contain ascertainable standards of guilt. Winters v. New York (1948), 333 U.S. 507, 515. To withstand a claim of vagueness, the statute must fairly warn persons of ordinary intelligence as to what constitutes the prohibited conduct. For the following reasons, we find that R.C. 2923.24 is not void for vagueness.
*49The conduct sought to be prohibited by this statute does not lend itself to concise, specific wording. The General Assembly cannot reasonably be required or expected to list every article or device and how it could be used in a criminal manner. Furthermore, as this court stated in Cincinnati v. Hoffman (1972), 31 Ohio St. 2d 163, 166, 60 O.O. 2d 117, 119, 285 N.E. 2d 714, 717, “* * * [t]he injection of scienter provides a precise and comprehensive standard which is well within the ability of a person of common intelligence to understand. * * *” See, also, Screws v. United States (1945), 325 U.S. 91, 102.
Both the trial court and the appellate court failed to address the scienter element of R.C. 2923.24. The statute provides in division (A): “No person shall possess * * * any substance * * * with purpose to use it criminally.” (Emphasis added.) “Purposely” is defined in R.C. 2901.22(A) as follows:
“(A) A person acts purposely when it is his specific intention to cause a certain result, or, when the gist of the offense is a prohibition against conduct of a certain nature, regardless of what the offender intends to accomplish thereby, it is his specific intention to engage in conduct of that nature.”
As the dissenting judge in the court of appeals below emphasized, “purpose” is the highest of the culpable mental states, placing on the prosecution the heaviest possible burden in establishing mens rea. By including this scienter requirement, the General Assembly has required both control of the article and the specific intention to use the article to commit a crime. These elements provide sufficient notice to persons of ordinary intelligence of the prohibited conduct. Accordingly, we find that R.C. 2923.24 does not fail on its face due to vagueness.
The trial court also found that this statute was unconstitutional because it was impermissibly overbroad, thereby prohibiting constitutionally protected conduct. We find no merit in this claim. Under this statute, the mere possession of an article or device is not the prohibited conduct. State v. Anderson (1981), 1 Ohio App. 3d 62,1 OBR 342, 439 N.E. 2d 450. It is the possession coupled with the intent to use the device to commit a crime which is the prohibited conduct. Constitutionally protected conduct does not include the intention to commit a crime.
Additionally, the trial court based its decision on the fact that the statute granted too much discretion to prosecutors in proceeding with a felony prosecution since violation of R.C. 2923.24 is a fourth degree felony. The court observed that the possession of any substance, device, instrument, or article of any kind or nature, if used in the commission of a crime, regardless of how minor, would subject the wrongdoer to potential prosecution for the commission of a felony. The trial court cited the example of a person, committing a traffic violation, being charged with a felony for possessing the car used in the offense.
The error in this reasoning is that, although a statute may be un*50constitutional as applied to one set of facts, if the general class of offenses to which the statute is directed is plainly within its terms, the court has a duty to find the statute constitutional. United States v. Petrillo (1947), 332 U.S. 1, 7; Cincinnati v. Hoffman, supra, at paragraph three of the syllabus; State, ex rel. Herbert, v. Ferguson (1944), 142 Ohio St. 496, 27 O.O. 415, 52 N.E. 2d 980, paragraph one of the syllabus. This rule is particularly applicable where the constitutionality of the statute is being determined on its face rather than as applied to a certain set of facts.
R.C. 2923.24 does encompass a general class of offenses which are well within the General Assembly’s power to prohibit. The Committee Comment to R.C. 2923.24 is instructive. It explains that this statute is an expansion of the former statute prohibiting the possession of burglar’s tools. Additionally, R.C. 2923.24(B) lists situations establishing prima facie violations involving items having a high liability for criminal use. The General Assembly may constitutionally prohibit the possession of dangerous ordnance absent evidence of a legitimate purpose as provided in R.C. 2923.24(B)(1).
Although there are hypothetical circumstances one can propose where the potential applicability of R.C. 2923.24 may be unconstitutional, those circumstances are not before the court in this case. We simply are not inclined to engage in the exercise of imagining highly speculative and hypothetical circumstances invalidating a legislative enactment prohibiting conduct which the General Assembly clearly has the power to prohibit.
Finally, appellees’ contention that the statute grants too much discretion to a prosecutor in charging a crime is not supported by any case law. The general rule is that prosecutorial discretion. as to what offense is charged when two statutes proscribe the same conduct is not unconstitutional unless exercised to discriminate against a particular class of defendants. State v. Wilson (1979), 58 Ohio St. 2d 52, 55, 12 O.O. 3d 51, 53, 388 N.E. 2d 745, 748, at fn. 2.1 We have no evidence of such discrimination in this case.
For the foregoing reasons, we hold that R.C. 2923.24 is constitutional. The judgment of the court of appeals is reversed, and this cause is remanded to the trial court for proceedings consistent with this opinion.

Judgment reversed and cause remanded.

Locher, Holmes, Douglas and Wright, JJ., concur.
*51Sweeney and H. Brown, JJ., dissent.

 We observe that there are statutes prohibiting possession of specific articles, such as R.C. 2915.02(A)(5) (gambling devices) and R.C. 2925.12 (drug abuse instruments). The General Assembly has manifested a specific intent to classify possession of those articles as misdemeanors. These specific provisions would control over the general provision in R.C. 2923.24. R.C. 1.51.